Citation Nr: 1036416	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-17 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disorders, 
including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associated Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1974 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  In that rating decision, the RO reconsidered 
the Veteran's claim for service connection for PTSD upon his 
request, but confirmed and continued the denial of the claim. 

In March 2010, the Veteran testified before the undersigned 
during a videoconference hearing while the Board was seated at 
the Central Office in Washington, District of Columbia.  During 
the hearing, the undersigned identified the issue on appeal and 
he noted what pertinent evidence was outstanding and might assist 
in substantiating the claim.  Additionally, the Veteran through 
his testimony, with the assistance of his representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 
488 (2010).  A copy of the hearing transcript has been associated 
with the claims folder. 

In the Court of Appeals for Veterans Claims (Court) decision, 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA was instructed 
that it should consider alternative current conditions within the 
scope of the filed claim.  Id.  The Board has preliminarily 
reviewed the case at hand and finds that Clemons is applicable 
here.  As such, other psychiatric diagnoses, as identified above, 
will be considered as part of the Veteran's claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran seeks entitlement to service connection for PTSD.  
The Board finds that additional development is necessary prior to 
adjudication of claim.

The RO denied the Veteran's claim because there was no verified 
inservice stressor event related to a diagnosis of PTSD.  The 
Veteran's alleged inservice stressors involved a boot camp drill 
instructor beating a fellow recruit to death and a marine being 
crushed to death by a truck in Korea.  During the March 2010 
hearing, the Veteran testified about additional alleged inservice 
stressors.  The Veteran reported the following: (1) an incident 
where his truck broke down and he was stranded in the DMZ, when 
three North Korean soldiers came up to the truck but no gunfire 
was exchanged; and (2) two incidents where the Veteran observed a 
marine's death as the result of an overdose.  

During the pendency of this appeal, the VA law and regulation 
governing service connection for PTSD have been amended.  

Effective July 12, 2010, VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 
13, 2010).

Here, the Veteran's service personnel records show that his 
military occupational specialty (MOS) is listed as a motor 
vehicle operator during the period he was stationed in Korea.  
The record reflects that during the Veteran's overseas deployment 
in 1976, he and his unit, as part of 2nd Battalion, 12th Division 
Marine Corps (2/12 MC), participated in military tactical 
exercises in Korea from March 29th to May 3rd.  The Marine Corps 
Command Chronology from that period shows that the 2/12 MC was 
the first military presence in Korea since the Korean War.  They 
landed in the port of Inchon, which is near the DMZ.  The 
chronology does not report any adverse events during that period, 
other than the control of a fire.  The chronology does not 
specifically state that the units were engaged in activities in 
the DMZ, but the Veteran has reported that various incidents 
occurred during engagements in the DMZ. 

First, a remand is needed to attempt to verify the Veteran's 
reported alleged inservice stressor involving the incidents where 
the two marines died from overdoses. The RO/AMC should send the 
Veteran another PTSD questionnaire, and to ask him to fill out 
the form and submit it back to VA.  The RO should specifically 
request that the Veteran provide further detailed information 
pertaining to the marines' deaths, including the locations, units 
in involved, and times when these deaths occurred.  After any 
relevant information is obtained from the Veteran, the RO should 
submit an inquiry to the appropriate entities, including but not 
limited to the Joint Service Records Research Center (JSSRC), to 
investigate and attempt to verify the Veteran's reported stressor 
events.

Even if the above claimed stressors cannot be verified, the 
Veteran should still be afforded a VA psychiatric examination in 
conjunction with his claim, in accordance with recent amendments 
to VA regulations governing service connection for PTSD.   The 
Veteran's claimed stressors involving the marine being crushed to 
death by his truck, and the incident where his truck broke down 
and he was surrounded by three North Korean soldiers, are 
consistent with the places, types, and circumstances of the his 
service in 1976.  See 38 C.F.R. § 3.304(f). 

Moreover, the record contains VA treatment records, which reflect 
that the Veteran has a diagnosis of PTSD that is related to 
inservice traumatic events.  See August 2008 mental health 
treatment record from Wilmington VA Medical Center.  

The VA examiner should be asked to determine whether the Veteran 
has symptomatology that satisfies the required criteria under 
DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 
4.125, and if so, to ascertain whether any such diagnosed 
disorder is supported by the Veteran's claimed inservice stressor 
events and if the current symptoms are related to an inservice 
stressful event.  The VA examination report should be conducted 
in accordance with the revised 38 C.F.R. § 3.304(f).  The VA 
examiner should also be instructed to identify whether the 
Veteran has any psychiatric disorder, other than PTSD, and to 
ascertain whether any such diagnosed disorder is related to 
service.  The examiner should be asked comment on the Veteran's 
reported history of psychiatric treatment starting in the 1986 
and then the break in treatment until 2003. 

Prior to the examination, the RO/AMC should obtain all 
outstanding VA and non-VA records of pertinent treatment with the 
Veteran's assistance.  It is noted that the Veteran has 
identified and submitted treatment from VA Medical Centers in 
Wilmington and Coatesville.  The RO/AMC should ensure that the 
record contains all the Veteran's pertinent treatment records 
from these facilities.  Additionally, the Veteran has identified 
that he has received recent treatment from VA Medical Center in 
Cape May.  

Lastly, as indicated under Clemons, additional psychiatric 
diagnoses should be considered as part of the underlying claim.  
The post-service treatment record show the Veteran has been 
diagnosed with other psychiatric disorders, to include 
depression, anxiety, and alcohol dependence.  See VA treatment 
records.  To date, however, the RO has not adjudicated this claim 
so broadly as to incorporate psychiatric disorders other than 
PTSD.  The RO has also not provided adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from 
the provisions addressing other service connection claims.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification 
action, as well as further adjudication, is thus needed.  38 
C.F.R. §§ 3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD. This 
letter must inform the Veteran about the 
information and evidence that is necessary to 
substantiate the claim, in terms of 38 C.F.R. 
§§ 3.303, 3.307, and 3.309, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished by 
the Veteran. The RO/AMC should conduct any 
further adjudication deemed necessary.

2.  The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA or private treatment, and obtain those 
records.  It is noted that the Veteran has 
already identified pertinent treatment from 
VA Medical Centers at Wilmington, 
Coatesville, and Cape May.

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

3.  Contact the Veteran and ask him to 
provide specific details involving the 
incidents where the marines died of an 
overdose during service.  In particular, the 
RO/AMC should ask the Veteran to provide the 
date, location and unit he was assigned to 
when these deaths occurred, and the names or 
the unit assignments of the individuals who 
died, or any other identifying information 
that would assist in efforts to attempt to 
verify the occurrence of the reported events.  
The Veteran should be informed that the 
details in his response are very important to 
his claim.

4.  After receiving the Veteran's response or 
the appropriate period of time has passed, 
the RO/AMC should attempt to obtain 
additional information that may corroborate 
the Veteran's claimed stressors involving the 
marines' deaths from overdoses.  The RO/AMC 
should send requests to the appropriate 
entities, including but not limited to the 
Joint Service Records Research Center 
(JSSRC), to investigate and attempt to verify 
the Veteran's reported stressor events.

Following the receipt of the responses from 
the entities contacted, the RO/AMC should 
prepare a report detailing their efforts, any 
responses received, and the results of their 
requests.  If no response has been received, 
the RO/AMC should so state in its report.  
This report is then to be added to the claims 
folder.

5.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for a VA 
psychiatric examination, with the appropriate 
specialist, to determine whether the Veteran 
has symptomatology that satisfies the 
required criteria under DSM-IV for a 
diagnosis of PTSD as defined under 38 C.F.R. 
§ 4.125, and if so, to ascertain whether any 
such diagnosed disorder is supported by the 
Veteran's claimed inservice stressor events 
and if the current symptoms are related to an 
inservice stressful event.  The VA 
examination report should be conducted in 
accordance with the revised 38 C.F.R. 
§ 3.304(f).

For any other diagnosed disorder, the 
examiner should provide a medical opinion 
indicating whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that such condition is related 
to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion of 
the examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  

A complete rationale for all opinions 
provided should be given.  If the examiner is 
unable to address any inquiry sought above, 
then he or she should explain why.

6.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then re-adjudicate the claim for 
service connection for psychiatric 
disorder, to include PTSD.  If any benefit 
sought remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran and 
his representative the requisite time period 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



